Name: Council Regulation (EEC) No 1826/84 of 28 June 1984 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/70 Official Journal of the European Communities 29 . 6 . 84 COUNCIL REGULATION (EEC) No 1826/84 of 28 June 1984 imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for under the above Regula ­ tion, Whereas : A. Provisional action ( 1 ) The Commission, by Regulation (EEC) No 512/84 (3), imposed a provisional anti-dumping duty on imports of vinyl acetate monomer origi ­ nating in Canada. B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty, the European Council of Chemical Manufacturers' Federation (CEFIC) and the Community producers concerned made written submissions making known their views on the duty and requested that the definitive duty should take account of the increased costs of production during the second part of the investi ­ gation period. The investigation period covered the second half of 1982 and the first half of 1983. (3) The exporter and importer concerned requested to be informed of certain facts and essential considerations on the basis of which it was intended to recommend definitive action ; these requests, as well as the request for a hearing, were granted. C. Dumping (4) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission, therefore, considers the findings on dumping as set out in Regulation (EEC) No 512/84 to be definitive. D. Injury (5) Definitive evidence is now available to the Commission concerning the cost of production of vinyl acetate monomer for the first half of 1983. Taking into account that the investigation took place during September and October 1983, it was not possible, at that time, for the Commission to obtain final figures for the cost of production of vinyl acetate monomer for the first half of 1983. Definitive figures were obtained for the second half of 1982 and only estimated figures were obtained for the first half of 1983 . The definitive figures of cost of production of vinyl acetate monomer for the first half of 1983, obtained after the imposition of the provisional duty, show an increase due mainly to the fact that the price of acetic acid, which is the main raw material for the production of vinyl acetate monomer, increased substantially during the first half of 1983 . (6) The importer concerned contested this evidence. However, verified information received from Community producers, Community consumers and the exporter concerned sustained the evidence in question . (7) No other evidence regarding injury to the Community industry has been submitted. (8) The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 512/84 and has modified the part concerning costs of production which now lead to a higher minimum price being necessary to eliminate the injury. (9) In the Commission's view, therefore, the . facts as finally determined show that the injury being caused by dumped imports of vinyl acetate monomer originating in Canada, taken in isola ­ tion from that caused by other factors, has to be considered as material . E. Community interest ( 10) Community processing industries have argued that the introduction of protective measures could not be in the Community interest because it would make them less competitive both in the Community and export markets. In view of the (') OJ No L 339, 31 . 12. 1979, p. 1 . (2) OJ No L 178, 22. 6. 1982, p. 9 . (3) OJ No L 58; 29 . 2. 1984, p. 17 . 29 . 6 . 84 Official Journal of the European Communities No L 170/71 particularly serious difficulties facing the Community industry and taking into account its economic and social importance, the Council has, however, come to the conclusion that it is in the Community's interests that action be taken . ( 11 ) In these circumstances, protection of the Community's interests calls for the imposition of a definitive anti-dumping duty on imports of vinyl acetate monomer originating in Canada. applied for the purposes of this Regulation are those currently in force. G. Collection of provisional duty ( 16) In view of the extent of the dumping and injury found and the critical situation of the Commu ­ nity industry, the amounts secured by way of provisional anti-dumping duties should be defini ­ tively collected, F. Amount of definitive duty (12) For the provisional duty the Commission had fixed the level required to eliminate injury at the amount by which the free-at-Community-frontier net price, before duty, was less than 606 ECU per 1 000 kilograms. The Community industry argued that this price was too low because costs of certain raw materials increased during the first half of 1983 , which is the second part of the investigation period, and that this was not taken into account for the provisional duty. (13) Accordingly, the production costs of each Community .producer were re-examined. The figures on definitive cost confirmed that produc ­ tion costs were higher for the second part of the investigation period than those used for the calcu ­ lation of the provisional duty. ( 14) Having therefore compared the Community producers' weighted average prices and costs, taking into account their profit situation, with the sole importer's costs and profit, and making allowances for differences in conditions and terms of sales where necessary, it has been concluded that the definitive anti-dumping duty should be the amount by which the free-at-Community ­ frontier net price, before duty, is less than 647 ECU per 1 000 kilograms for vinyl acetate monomer. ( 15) The exchange rates between the ECU and the currencies of the Member States which have been HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of vinyl acetate monomer falling within subheading ex 29.14 A II c) 1 of the Common Customs Tariff, corresponding to NIMEXE code 29.14-32, originating in Canada. 2. The amount of the duty shall be equal to the amount by which the free-at-Community-frontier net price, before duty, is less than 647 ECU per 1 000 kilograms. The free-at-Community-frontier prices shall be net if the conditions of sale provide for payment within 30 days from the date of shipment ; they shall be reduced or increased by 1 % for each increase or reduction of one month in the period of payment. 3 . The provisions in force concerning customs duties shall apply. Article 2 The sums secured by way of provisional anti-dumping duty under Regulation (EEC) No 512/84 shall be definitively collected. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU